   Case: 4:20-cv-01666-AGF Doc. #: 29 Filed: 08/17/21 Page: 1 of 6 PageID #: 265



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

LJILJANKA ASCIC, et al.,     )
                             )
        Plaintiffs,          )
                             )                          Case No. 4:20-CV-01666-AGF
    vs.                      )
                             )
GREAT WEST CASUALTY COMPANY, )
                             )
        Defendant.           )

                             MEMORANDUM AND ORDER

       This matter is before the Court on Defendant’s motion for summary judgment in this

diversity action for breach of contract and vexatious refusal to pay under the terms of an

auto insurance policy. For the reasons set forth below, the motion will be granted.

                                      BACKGROUND

       Plaintiffs are the wife, children, and estate of Mr. Velija Ascic, who was killed by an

uninsured motorist, Jalisa Jones, on the night of June 23, 2015, while attempting to traverse

a Florida highway on foot from a gas station, toward his tractor parked on the shoulder.

Ascic’s employer, AA Express Trucking, carried commercial auto insurance through

Defendant Great West Casualty Company. After Ascic’s death, Plaintiffs submitted a claim

to Great West for coverage under the uninsured motorist provision of the policy. Great

West denied the claim on the sole basis that Ascic was not “occupying” the vehicle at the

time of the accident.

       The policy states in pertinent part:

       We will pay all sums the “insured” is legally entitled to recover as
       compensatory damages from the owner or driver of an “uninsured motor
                                              1
   Case: 4:20-cv-01666-AGF Doc. #: 29 Filed: 08/17/21 Page: 2 of 6 PageID #: 266



       vehicle.” The damages must result from “bodily injury” sustained by the
       “insured.” …
       ***
       … the following are “insureds”:
       ***
       Anyone “occupying” a covered “auto” or a temporary substitute for a covered
       “auto” …
       ***
       “Occupying” means in, upon, getting in, on, out or off.

ECF No. 12-2 at 16-18.

       Plaintiffs originally filed suit in state court in June 2017. After a transfer of venue

and later voluntary dismissal in 2019, Plaintiffs re-filed the present case in state court in

October 2020. Great West removed the case to this Court and filed the present motion for

summary judgment, again asserting that the policy does not provide coverage for Ascic’s

death because Ascic was not “occupying” the covered vehicle when he was hit.

       In support of its motion, Great West submits the accident report generated by the

Florida Highway Patrol indicating that Ascic was walking across the highway at 10:47 p.m.

and was in “the outside westbound travel lane” when Jones struck him. ECF No. 12-1 at 4.

As the contributing cause of the accident, the report states that Ascic “left a place of safety

and entered the path of [Jones’s vehicle], violating [her] right of way.” Id. There were no

indications of distraction, visual obstruction, or impairment on Jones’s part. Id. An

accompanying diagram designates the point of impact in the righthand lane of the highway.

ECF No. 12-1 at 5.




                                                2
  Case: 4:20-cv-01666-AGF Doc. #: 29 Filed: 08/17/21 Page: 3 of 6 PageID #: 267



       Plaintiffs counter that the accident report is inadmissible hearsay and thus should not

be considered. Plaintiffs do not supply any controverting evidence or contrary authority in

opposition to the motion.

                                       DISCUSSION

       Legal Standards

       Federal Rule of Civil Procedure 56(a) provides that summary judgment shall be

entered “if the movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). Material facts are

those “that might affect the outcome of the suit under the governing law,” and a genuine

material fact is one such that “a reasonable jury could return a verdict for the nonmoving

party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Courts must view facts

in the light most favorable to the non-moving party and resolve all doubts against the

moving party. Scott v. Harris, 550 U.S. 372, 378 (2007).

       In a diversity case governed by Missouri law, the Court is “bound by the decisions of

the Supreme Court of Missouri” and will “follow decisions from the intermediate state

courts when they are the best evidence of Missouri law.” Gray v. FedEx Ground Package

Sys., Inc., 799 F.3d 995, 999 (8th Cir. 2015). In construing the terms of an insurance policy,

Missouri courts “apply the meaning which would be attached by an ordinary person of

average understanding if purchasing insurance and resolve ambiguities in favor of the

insured.” Jensen v. Allstate Ins. Co., 349 S.W.3d 369, 373 (Mo. App. W.D. 2011) (citing

Burns v. Smith., 303 S.W. 3d 505, 509 (Mo. 2010)). A party seeking to establish coverage

under an insurance policy has the burden of proving that the claim is within the coverage

                                              3
    Case: 4:20-cv-01666-AGF Doc. #: 29 Filed: 08/17/21 Page: 4 of 6 PageID #: 268



afforded by the policy. Powell v. State Farm Mut. Auto. Ins. Co., 173 S.W.3d 685, 689

(Mo. App. W.D. 2005).

       Analysis

       Great West contends that the auto insurance policy issued to AA does not provide

coverage for Ascic’s death because he was not “occupying” the covered vehicle when he

was struck by Jones’s car. As previously noted, the policy defines “occupying” as “in,

upon, getting in, on, out or off.” ECF No. 12-2 at p. 18. While the record does not specify

the distance remaining between Ascic and his tractor as he crossed the highway, Plaintiffs

state that the tractor was “parked along State Route 44” (ECF No. 4 at p. 2 ¶7), and the

accident report indicates that Ascic was in the righthand travel lane when he was struck.

ECF No. 12-1 at p. 4-5. The only other vehicle in the accident diagram is a tractor making a

right turn in front of Jones. Ascic’s vehicle is not pictured.1 ECF No. 12-1 at p. 5.

       Missouri appellate precedent recognizes that a person can “occupy” a vehicle without

actually touching it. However, the person “must have reached such a position that his

activity is that of entering the vehicle” as opposed to merely approaching it. State Farm

Mut. Auto. Ins. Co. v. Farmers Ins. Co., 569 S.W.2d 384, 386 (Mo. App. 1978). In cases

where the claimant’s reason for being outside the vehicle is related to the repair of or

damage to a vehicle, courts construe occupancy more liberally. Id. at 385. When the reason

is unrelated to the operation of the vehicle itself, courts have been more rigid in requiring a

claimant to meet the definition of occupancy. Id.


1
       The diagram shows a tractor in front of Jones, and the narrative of the report states, “The
vehicle in front of [Jones] slowed to negotiate a right turn into the private driveway of Travel
America.” ECF No. 12-1 at p. 4.
                                                  4
   Case: 4:20-cv-01666-AGF Doc. #: 29 Filed: 08/17/21 Page: 5 of 6 PageID #: 269



       In State Farm, the victim was next to the right front fender approaching the

passenger door of the vehicle when it was struck, and his purpose was unrelated to the

vehicle but rather to assist a motorist who had run out of gas. The appellate court found

that, although the victim was approaching the vehicle with the intent to enter it, he had not

yet reached a point where he was actually entering the vehicle, so he was not “upon” it. Id.

at 386. See also Ott v. Firemen's Fund Ins. Co., 936 S.W.2d 165, 165 (Mo. App. E.D. 1996)

(victim not occupying a vehicle when walking toward it).

       By contrast, in Pope v. Stolts, 712 S.W.2d 434 (Mo. App. E.D. 1986), the victim was

“upon” the vehicle where he was leaning under the hood to attach jumper cables when a car

struck the rear end of the vehicle. Likewise, in Arbuthnot v. N. Ins. Co. of New York, 140

S.W.3d 170 (Mo. App. E.D. 2004), the victim was retrieving tools from an exterior

compartment of his truck when he was struck by car. The impact was close enough to the

truck that it detached the compartment door panel, and remnants of the victim were found

on the truck. Id. Given his close proximity to the vehicle and his purpose accessing the

tool compartment on the vehicle, the court found that the victim was “upon” and thus

occupying the vehicle. Id. at 174.

       The foregoing precedent compels a conclusion that Ascic was not “upon” his tractor

when he was struck by Jones’s car. He was approaching it from the opposite side of a six-

lane highway. Even assuming arguendo that his purpose was related to the vehicle (which

the facts do not illuminate), the record still does not permit a reasonable inference that he

was close enough to it to be considered “upon” the vehicle. Plaintiffs do not supply any

evidence creating a factual dispute in this regard.

                                               5
   Case: 4:20-cv-01666-AGF Doc. #: 29 Filed: 08/17/21 Page: 6 of 6 PageID #: 270



       Plaintiffs’ sole argument in response to the motion is that the accident report is

inadmissible hearsay and thus the facts therein cannot be considered for purposes of

summary judgment. But the standard is not whether the evidence at the summary judgment

stage would be admissible at trial, but rather whether it could be presented at trial in an

admissible form. Gannon Int’l, Ltd. v. Blocker, 684 F.3d 785, 793 (8th Cir. 2012). As

Great West correctly notes in reply, the report may be admissible as a public record under

Federal Rule of Evidence 803(8), and specific facts therein could be presented through

witness testimony. Plaintiffs offer no other argument or authority in opposition to the

motion.

                                       CONCLUSION

       Based upon the unrefuted facts in the record, Plaintiffs cannot meet their burden of

proving that their claim is covered by the policy. Powell, 173 S.W.3d at 689. In the

absence of any genuine issue of material fact in dispute, Great West is entitled to summary

judgment as a matter of law.

       Accordingly,

       IT IS HEREBY ORDERED that Defendant’s motion for summary judgment is

GRANTED. ECF No. 10.

       A separate Judgment will accompany this Memorandum and Order.




                                           AUDREY G. FLEISSIG
                                           UNITED STATES DISTRICT JUDGE

Dated this 17th day of August 2021.

                                               6
